UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1460


TIFFANY R. GREEN,

                Plaintiff – Appellant,

          v.

GAP, INC., et al.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00152-RBS-TEM)


Submitted:   August 22, 2012                 Decided:   September 6, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tiffany R. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tiffany R. Green seeks to appeal the district court’s

order   changing       the   caption    in       her    civil    rights       action    and

denying her motion for appointment of counsel.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory          and    collateral         orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Green

seeks   to    appeal    is   neither    a       final    order    nor    an   appealable

interlocutory or collateral order.                     See Miller v. Simmons, 814

F.2d 962 (4th Cir. 1987).              Accordingly, we dismiss the appeal

for   lack    of   jurisdiction.        We        dispense       with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                            2